Name: Regulation (EEC, Euratom, ECSC) No 421/68 of the Council of 5 April 1968 amending Council Regulation No 423/67/EEC, 6/67/Euratom of 25 July 1967 determining the emoluments of members of the EEC and EAEC Commissions and of the High Authority who have not been appointed members of the Single Commission of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  parliament;  EU institutions and European civil service;  social protection
 Date Published: nan

 9.4.1968 EN Official Journal of the European Communities L 88/1 REGULATION (EEC, EURATOM, ECSC) NO 421/68 OF THE COUNCIL of 5 April 1968 amending Council Regulation No 423/67/EEC, 6/67/Euratom of 25 July 1967 determining the emoluments of members of the EEC and EAEC Commissions and of the High Authority who have not been appointed members of the Single Commission of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, (1) and in particular Article 34 thereof; Whereas it is for the Council to determine the emoluments of former members of the High Authority and of the Commissions of the European Economic Community and the European Atomic Energy Community who, having ceased to hold office, have not been appointed members of the Commission; HAS ADOPTED THIS REGULATION: Article 1 From 1 January 1968, the following shall be substituted for the first paragraph of Article 2 of Council Regulation No 423/67/EEC, 6/67/Euratom (2) of 25 July 1967 determining the emoluments of members of the EEC and EAEC Commissions and of the High Authority who have not been appointed members of the Single Commission of the European Communities: The provisions of Articles 5, 11, 12, 13, 15, 17, 18, 19 and 21 of Regulation No 422/67/EEC, 5/67/Euratom shall apply to former members of the High Authority and the Commissions of the European Economic Community and the European Atomic Energy Community referred to in Article 1; the provisions of Articles 7, 8, 9 and 10 of that Regulation shall apply to them from 1 January 1968 and the provisions of Article 14 thereof shall apply to them by analogy from 6 July 1967 to 31 December 1967; where the conditions of Articles 7 to 10 of that Regulation are simultaneously fulfilled the provisions of Article 13 thereof shall apply. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 April 1968. For the Council The President M. COUVE DE MURVILLE (1) OJ No 152, 13.7.1967, p. 2. (2) OJ No 187, 8.8.1967, p. 6.